Citation Nr: 1545410	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-33 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for left ankle sprain. 

3.  Entitlement to service connection for a psychiatric disability, claimed as anxiety and stress disorder. 

4.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).  

5.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss, left ankle sprain, anxiety and stress disorder, and GERD.  In May 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.


In May 2015, the Veteran during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

During the pendency of this appeal, the RO has granted claim in addition to those noted above for which an appeal had been perfected.  In October 2011, the RO granted service connection for uterine fibroids.  In December 2011, the RO granted service connection for hypertension.  In September 2014, the RO granted service connection for right ankle sprain, right wrist tendonitis, and right carpal tunnel syndrome.   Therefore, these issues are no longer on appeal.  

Currently, in addition to the paper claims file, the Veteran has records stored in the  Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The VBMS file does not contain additional evidence relevant to this appeal.  

The Board's decision addressing the claims for service connection for bilateral hearing loss and for left ankle sprain is set forth below.  The claims for service connection for anxiety and stress disorder and for a gastrointestinal disorder, to include GERD, are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  The remand also addresses the claim  for a rating in excess of 10 percent for degenerative arthritis of the lumbar spine-for which the Veteran has completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on her part, is required.


FINDING OF FACT

During the May 2015 Board hearing, the Veteran withdrew from appeal her claims for service connection for bilateral hearing loss and for left ankle sprain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for  service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal as to the claim for  service connection for left ankle sprain are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal. See 38 C.F.R. § 20.204(b) (2015). 

As noted above, during the May 2015 Board hearing-held after r certification to the Board and prior to pa decision the Veteran withdrew from  appeal the claims for 78service connection for bilateral hearing loss and left ankle sprain.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to each of these matters, of these issues, and they must be dismissed.


ORDER

The appeal as to the claim for service connection for bilateral hearing loss is dismissed.

The appeal as to the claim for  service connection for left ankle sprain is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.  

The Veteran served as a U.S. Air Force communications and information systems technician and retired at the rank of staff sergeant.  She contended in a January 2010 claim, May 2010 notice of disagreement, and during the May 2015 Board hearing that she was treated for anxiety and stress and for upper and lower gastrointestinal disorders during active service and continuing after service.  She also contended that her service-connected degenerative arthritis of the lumbar spine is more severe than is contemplated by the current rating. 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Regarding the psychiatric disorder, service treatment records show that the Veteran first sought treatment for mental health issues in May 1990 and underwent unspecified psychological testing.  The records show that the Veteran participated in group therapy sessions for stress management in August, September, and December 1991; in January, February, and November 1992; and in February and March 1993.  The attending psychologists and counselors did not note a clear diagnosis but rather referred to separate mental health charts that are not of record.  During the Board hearing, the Veteran testified that she experienced stress from workplace and family problems and that she continued to participate in therapy programs at the military clinic after her retirement until the program ended and with civilian providers starting in 2002.  The claims file contains reports by a private social workers, primary care physicians, and a private psychologist dated from 2004 to 2015 documenting diagnoses and treatment for various anxiety and depressive disorders associated with workplace and relationship stress.  In a May 2015, a private psychologist noted the Veteran's report of experiencing anxiety since service and diagnosed "other specified anxiety disorder." 

Regarding the gastrointestinal disorder, service treatment records show that the Veteran received treatment for constipation on four occasions in July 1973, May 1976, March 197, and December 1979.  Clinicians prescribed medication, and there was no immediate follow-up.  However, records of care by a private gastroenterologist starting in 2009 show treatment for constipation, gastritis, and GERD.  In a July 2015 letter, the physician noted that the Veteran's gastrointestinal problems were physical manifestations of "ongoing and continuing anxiety from her military service," thus raising the issue of service connection on a secondary basis.   

For both claims, there is competent evidence of current problems demonstrating or suggesting current disability , some in-service evidence of therapy and treatment, and the Veteran's assertions as to the etiology each claimed disability.  Notably, the Veteran has not been provided  a VA mental health or gastrointestinal examination, and, and, other than the July 2015 suggestion as to a possible secondary relationship between psychiatric and gastrointestinal problems, there is  no medical etiology opinion or evidence of record for  either claim.  However, under these circumstances, the Board finds that the criteria for VA examinations are met.  During the May 2015 hearing, the Veteran indicated her willingness to report to a VA examination, if needed.  

Hence, the AOJ should arrange for the Veteran to undergo VA mental health and gastrointestinal examinations by appropriate mental health and medical professionals.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s). See 38 C.F.R. § 3.655 (2015).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Although the RO attempted unsuccessfully to obtain post-service records of mental health care at a military clinic, the service records that have been obtained refer to separate mental health charts prepared for treatment encounters during and possible after service at the Malcom Grove USAF Medical Center at Andrews Air Force Base, Maryland.  A request for these separate, specific mental health records is necessary for any treatment from 1990 to 1995.  The request must be made to both the Medical Center and to the National Personnel Records Center (NPRC) indicating that they may be separate from the Veteran's service treatment record file.    

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, ( explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ's letter should include notice of what is needed to support a claim for  service connection on a secondary basis.
	
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims for which an has been perfected.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Finally, in a November 2014 rating decision, the AOJ denied a rating in excess of 10 percent for degenerative arthritis of the lumbar spine.  In July 2015, the Veteran filed an NOD.  The Veteran has properly initiated an appeal with respect to the RO's denial of the increased rating for the lumbar spine, and the AOJ must issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and her representative an appropriate SOC with respect to the denial of a rating in excess of 10 percent for degenerative arthritis of the lumbar spine, along with a VA Form 9, and afford them full opportunity to perfect an appeal as to that issue.

The Veteran and her representative are hereby reminded that to obtain appellate review of any issue not currently in appellate status-as regards the claim referenced above, within the remainder of the one-year appeal period from  notice of the denial, or 60 days of the issuance of the SOC, whichever is later-a timely appeal must be perfected.

2.  Request records of separately maintained mental health care of the Veteran from 1990 to 1995 at the Malcom Grove Medical Center, Andrews Air Force Base, Maryland, and from NPRC.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

In the letter, provide the Veteran notice of what is needed to establish a claim for service connection on a secondary basis.

Also, clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo  VA examination, by a psychiatrist or psychologist, to obtain information as to the nature and etiology of any current psychiatric disability(s).  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all psychiatric disorder(s)-to include diagnosed anxiety-currently present, or present at any point pertinent to the current claim (even if currently asymptomatic, or resolved).

Then, with respect to each such diagnosed disorder, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder (a) first manifested during active service (as suggested in the service treatment records); (b) if a psychosis, was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically-related to service.  

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence and lay assertions-to include competent assertions as to in-service events, and as to the nature, onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA gastrointestinal examination of the upper and lower gastrointestinal tract by an appropriate physician. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies to include laboratory testing or endo- or colonoscopies, if warranted, should be accomplished with all findings made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner should clearly identify all gastrointestinal disorder(s)-to include disability manifested by chronic constipation, gastritis, or GERD-currently present or present at  any point pertinent to the claim on appeal (even if currently asymptomatic or resolved).

Then, for each such diagnosed disorder,  the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.,e., a 50 percent or greater probability) that the disorder (a) had its onset during service, or is otherwise medically-related to service; or if not (b) was caused or is aggravated (worsened beyond natural progression) by any service-connected disability, to include psychiatric disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

In addressing the above, the examiner must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to in-service events, and as to nature, onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claims for service connection for a psychiatric disorder claimed as anxiety and stress disorder,  and for a gastrointestinal disorder, to include GERD, in light of all pertinent evidence and legal authority.  

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and her s representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West  2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


